DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-13-2021 has been entered.

3.	Claims 1-4, 6-13, and 15-20 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 5-13-2021, with respect to outstanding rejections of the claims made under 35 USC Sec. 103 have been fully considered and are persuasive. Those rejections been withdrawn. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend paragraph [0001] of the Specification as shown below:

[0001] The application is a continuation application of U.S. patent application Ser.  No. 15/263,487, filed on Sep. 13, 2016, now U.S. Patent Ser. No. 10,404,728, issued on Sept. 9, 2019, entitled LEARNING INTERNAL RANGES FROM NETWORK TRAFFIC DATA TO AUGMENT ANOMALY DETECTION SYSTEMS, by Laurent Sartran, et al., the contents of which are incorporated herein by reference.


Allowable Subject Matter
6.	Claims 1-4, 6-13, and 15-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field, does not teach the combination of features of the claimed invention, particularly including the step of forming address groups of host addresses in sets of host address pairs by determining a lowest number of address groups that verify identified one or more address grouping constraints, all in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached on M-Th; Tu-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/PAUL E CALLAHAN/Examiner, Art Unit